Blatchford, C. J.
The company is willing to have its plea overruled. That is all the plaintiff can ask. But rule 34 requires that on overruling a plea the defendant shall be allowed to answer; that leave must be given to it. A preliminary injunction will be issued against the other defendants on the claims of the Bobjohn patent, which was adjudicated upon in the decision; but if such an injunction is asked for against the company, it must be moved for on papers and notice. An order will be settled on notice.